UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-7547



WHEELER WILLIAMS,

                                               Plaintiff - Appellant,

          versus

WILLIAM JEDNORSKI, Warden,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge. (CA-
96-1427-WMN)


Submitted:   November 21, 1996             Decided:   December 6, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Wheeler Williams, Appellant Pro Se.      John Joseph Curran, Jr.,
Attorney General, Amy Kushner Kline, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying as

moot his motion in opposition to Appellee's motion for an extension

of time. We dismiss the appeal for lack of jurisdiction because the

order is not appealable. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (1994), and certain interlocu-
tory and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ.

P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541
(1949). The order here appealed is neither a final order nor an

appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2